Citation Nr: 1311771	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  06-17 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic arthritis and degenerative disc disease of the lumbosacral spine.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, continued a 20 percent evaluation for the service-connected lumbosacral spine disability.  Jurisdiction over the claims file is currently held by the RO in Houston, Texas.

In November 2009 and August 2011, the Board remanded the case for further action by the originating agency.  The case returned to the Board in February 2012 when the claim for an increased rating for the service-connected traumatic arthritis and degenerative disc disease of the lumbosacral spine was denied.  The Veteran appealed the February 2012 denial to the Court of Appeals for Veterans Claims (Court).   In September 2012, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the portion of the February 2012 decision that denied a rating in excess of 20 percent for the low back disability be vacated and remanded.  The appeal has now returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2012 JMR, the parties agreed that the Board's February 2012 decision did not include an adequate discussion of the medical and lay evidence pertaining to neurological impairment associated with the service-connected low back disability.  Specifically, the Board did not discuss findings indicative of neurological impairment from the March 2010 VA examination and did not adequately assess the Veteran's credibility.  

The Veteran's most recent VA examination was conducted in March 2010, but the VA examiner was unable to provide an opinion addressing whether the Veteran's disability manifested neurological impairment.  The Veteran manifested subjective evidence of neurological dysfunction, including loss of sensation and reflexes in the lower extremities and complaints of incontinence, but the examiner concluded that expressing a medical opinion was not possible without testing for objective signs of a neurological disability.  The Veteran was scheduled for a MRI and nerve conduction study (EMG) in May 2010 in connection with the VA examination, but failed to report.  The September 2012 JMR indicated that VA should determine whether the Veteran received proper notification of the time and place of the scheduled MRI and EMG.

The record is negative for any correspondence informing the Veteran of the MRI and EMG scheduled for May 2010.  In addition, as discussed in the JMR, VA has in the past attempted to contact the Veteran using an incorrect address.  As the record does not document that the Veteran was ever informed of the scheduled tests and more than three years have elapsed since the time of the last examination, upon remand, the Veteran should be provided a new VA examination to determine the severity of all manifestations resulting from the service-connected traumatic arthritis and degenerative disc disease of the lumbar spine.  If the examiner determines that a MRI or EMG is required, the tests should be scheduled and the Veteran should receive notice at his current correct address of the date and time of the tests.  

In addition, the claims file only contains records of VA treatment dated through March 2009.  In a September 2011 statement, the Veteran indicated that he may have undergone more recent treatment for the disability on appeal at various VA facilities including the Manila VA Medical Center (VAMC) and Loma Linda VAMC.  The Veteran should be contacted and asked to identify all VA facilities that have treated his low back disability and copies of the reported treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all VA facilities that have treated the service-connected traumatic arthritis and degenerative disc disease of the lumbosacral spine.  If a response is received, obtain records of treatment from the VAMCs identified by the Veteran and associate the records with the Veteran's paper or virtual claims file. 

2.  Schedule the Veteran for a VA spine examination to determine the current severity of all manifestations of his service-connected thoracolumbar disability.  The claims folder must be made available to and reviewed by the examiner.  

The Veteran should be advised that failure to report for a scheduled VA examination without good cause may have adverse consequences for his claim, and the claims file must properly document all notifications to the Veteran as to the scheduled VA examination and any associated tests.

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bedrest; if so, the examiner should address the frequency and duration of such bedrest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including neuropathy in both lower extremities and incontinence of the bowel or bladder due to the service-connected back disability.  Any sensory or motor impairment in the lower extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The examiner should determine whether a MRI and/or EMG are required to test for neurological impairment.  If the tests are ordered, the Veteran must receive proper notice of the time and place of the tests.  

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


